Citation Nr: 1544615	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected chronic sinusitis, with headaches.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran seeks service connection for sleep apnea, which he asserts had its onset during service, or alternatively, was caused or aggravated by his service-connected chronic sinusitis with headaches.

Service treatment records show a long history of sinus and respiratory problems throughout service, including recurrent symptoms of nasal congestion, sinus pressure, sore throat, and cough.  The Veteran received multiple diagnoses of recurrent sinusitis, maxillary sinusitis, chronic nasal obstruction, reactive airway disease, upper respiratory infection, and chronic nonallergic rhinitis without eosinophilia.  In June 1981, the Veteran underwent a LeFort maxilla osteotomy to correct a facial deformity.  Service treatment records also show complaints of dizziness, headaches, and fatigue.  

Upon discharge from active duty, the Veteran filed claims of entitlement to service connection for, among other things, a chronic sinus condition.  During a March 1990 VA examination, the Veteran reported a history of facial surgery during service and the subsequent development of a chronic sinus condition.  The examiner indicated that there was evidence of a suture noted in the region of the floor of the left maxillary sinus, which was consistent with the Veteran's report of a previous operative procedure.  The Veteran also reported becoming easily tired.

In a May 1990 rating decision, service connection was denied for a chronic condition causing fatigability and granted for residuals of bilateral maxillary sinus surgery with headaches, to which a noncompensable rating was assigned.  Thereafter, the Veteran's service-connected sinus condition was evaluated as chronic sinusitis with headaches, and a ten percent disability rating was assigned, effective January 6, 1995.  Since July 18, 2002, the Veteran's service-connected chronic sinusitis with headaches has been rated as 30 percent disabling.

A February 2003 private treatment record indicates that the Veteran's spouse, who is also a registered nurse, reported observing the Veteran exhibit symptoms of sleep apnea, including loud snoring and episodes of breathing cessation while sleeping.  A March 2003 sleep study confirmed the diagnosis of mild to moderate sleep apnea, and the Veteran was advised to use a continuous positive airway pressure (CPAP) machine during the night.

VA treatment records dated November 2003 through May 2012 show continued diagnoses of chronic sinusitis and pansinusitis.  

In May 2012, the Veteran filed a claim of entitlement to service connection for sleep apnea, claimed as secondary to his service-connected chronic sinusitis with headaches.  

During a July 2012 VA examination, the Veteran reported receiving a diagnosis of sleep apnea in 2003 and using a CPAP machine.  The Veteran also reported a history of surgery for a chronic sinus condition.  It was noted that treatment records from 2009 showed no evidence of chronic sinusitis, and an April 2012 sleep study confirmed the diagnosis of sleep apnea.  The examiner opined that the Veteran's sleep apnea was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this, the examiner provided the following rationale:

I cannot find supporting evidence that his condition is due to chronic sinusitis.  This is further supported by the fact that his last [primary care] notes show no chronic sinusitis and yet he is still on CPAP.  He also said he had surgery for chronic sinusitis and this did not improve symptoms.

In an August 2012 notice of disagreement, the Veteran asserted that he was also seeking service connection for sleep apnea on a direct basis and submitted the following written statement from his spouse of 38 years:

When [the Veteran] and I first met he was already having chronic sinus infections and sleep problems.  He complained constantly about his sinus infections.  These infections have bothered him for over thirty years.  He snored very loudly and he would lose his breath at night.  I often advised him to get medical care.  I was afraid that he would stop breathing during the night.  Sometimes, I had to shake him to start him breathing again.  [The Veteran] never got over his sinus or sleep issues.  In about 1984 or 1985, [the Veteran] began to have several oral surgeries which led to his sinus surgery.  By me being a registered nurse, I knew the symptoms of sleep apnea.  It took a while for him to finally decide to seek help for his sleep problems.  When he finally did, he was diagnosed with sleep apnea.

The Board finds that the July 2012 VA examination is inadequate for two reasons.  First, the VA examiner only addressed the issue of whether the Veteran's sleep apnea was "due to chronic sinusitis" and failed to provide an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected chronic sinusitis or directly related to service.  Notably, the evidence of record shows numerous in-service complaints of sinus and respiratory problems, headaches, dizziness, and fatigue.  The Veteran's spouse indicated that the Veteran snored loudly and often stopped breathing during the night for years during service.  Moreover, upon his discharge from active duty, the Veteran reported becoming easily fatigued.  However, the examiner did not address any of this evidence or consider whether the Veteran's sleep apnea had its onset during service.  

The VA examination report also contains factual inaccuracies.  The examiner indicated that the Veteran's most recent treatment records showed no evidence of sinusitis.  However, VA treatment records dated November 2003 through May 2012 show continued diagnoses of chronic sinusitis and pansinusitis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in an October 2015 appellate brief, the Veteran's representative included an article by Jordan S. Josephson, M.D., entitled "Sinusitis: Surprising New Findings."  The article states that "sinusitis is a cause of sleep apnea," and repeated awakenings from sleep apnea cause extreme fatigue.  On remand, the examiner must also address this article.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether his sleep apnea is related to his military service or a service-connected disorder.  All electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a) whether sleep apnea was incurred in or due to the Veteran's active duty; 

(b) whether sleep apnea was caused by the Veteran's chronic sinusitis with headaches, and

(c) whether sleep apnea was aggravated by the Veteran's chronic sinusitis with headaches.  

In doing so, the examiner must specifically consider and discuss the following evidence: 

(1) the August 2012 written statement from the Veteran's spouse indicating that the Veteran snored loudly and frequently stopped breathing during the night for over 30 years, which included his period of active duty; 

(2) service treatment records showing numerous complaints of recurrent sinus and respiratory problems, headaches, dizziness, and fatigue; 

(3) a March 1990 VA examination report showing that upon discharge from active duty, the Veteran reported becoming easily fatigued; and 

(4) an article by Dr. Josephson entitled "Sinusitis: Surprising New Findings," which is included within the Veteran's October 2015 appellate brief, stating that "sinusitis is a cause of sleep apnea," and repeated awakenings from sleep apnea cause extreme fatigue.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for sleep apnea must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


